Exhibit 99.1 Contact: Ed Dickinson Chief Financial Officer, 636.916.2150 FOR IMMEDIATE RELEASE— LMI AEROSPACE COMPLETES ACQUISITION OF INTEGRATED TECHNOLOGIES, INC. Provides Entry into Aerospace Composite Manufacturing ST. LOUIS, January 21, 2009 – LMI Aerospace, Inc. (NASDAQ:LMIA), a leading provider of design engineering services, structural assemblies, kits and components to the aerospace, defense and technology industries, today announced it has acquired Everett, Washington-based Integrated Technologies, Inc. (Intec), a provider of advanced materials testing, manufacturing, and design services to the aerospace, defense and transportation industries.Intec’s primary business is designed to support composite testing, manufacturing and research, by analyzing new and existing materials including organic matrix composites, ceramics, metal matrix composites and metal. Founded in 1989, Intec retains a seasoned staff of 65 engineers, technicians and supporting staff who use emergent material and technology to reduce customer manufacturing costs, shorten product development cycles, and improve structural durability and product performance. In 2008, sales of Intec increased to $7 million, and projected sales in 2009 are in the $8 million to $9 million range.The acquisition is expected to be accretive to LMI earnings in 2009. “LMI has been committed to providing composite material products to our customers.We believe the acquisition of Intec, together with other initiatives we are taking to provide significant composite assembly and component production, will allow us to broaden our customer offerings and to use our skilled workforce in both our Aerostructures and Engineering Services divisions to transition to production of non-metallic products,” said Ronald S.
